PER CURIAM:
On December 15,1997, the Supreme Court reversed the judgment of the panel in this case reversing the district court’s exclusion of plaintiffs expert testimony and grant of summary judgment. General Electric Co. v. Joiner, — U.S. -, 118 S.Ct. 512, 139 L.Ed.2d 508 (1997). However, the Supreme Court noted that genuine issues of material fact still preclude summary judgment in this case. Specifically, the Supreme Court stated that:
Whether Joiner was exposed to furans and dioxins, and whether if there was such exposure, the opinions of Joiner’s experts would then be admissible, remain open questions. We accordingly reverse the judgment of the Court of Appeals and remand this ease for proceedings consistent with this opinion.
Id. at-, 118 S.Ct. at 519.
Accordingly, we REMAND this case to the district court for further proceedings consistent with the Supreme Court’s decision and order.